DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered. The RCE included amendments to claims 1, 8, 11, 15, 16, and 18-20 and cancelled claim 17. Claims 1-16 and 18-20 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4, line 4: insert --configured to be-- after “the hanging element is”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Carey (U.S. 7,681,251).  Carey discloses the invention substantially as claimed. Carey teaches a teaches a baseball hat 10 comprising one or more panels (crown 16 includes plurality of panels joined by seams 30) forming a cavity, an adjustable band 110 around an opening of the cavity to adjust a volume of the cavity between a first volume and a second volume, and a hanging element (scarf member) 12 non-removably coupled to the cavity by stitching (see claim 15 reciting scarf member upper edge stitched to . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Lo ‘880. Carey discloses the invention substantially as claimed. However, Carey doesn’t teach the one or more panels include a reinforced panel disposed in proximity to a portion of the cavity in which the hanging element is concealed in the hat. Lo teaches a hat 10 with one or more panels 12-17 forming a cavity, the panels 12,13 are reinforced throughout to provide shape and support to the hat (col.4, lines 46-50). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Carter’s one or more panels to include a reinforced panel in that Lo teaches this reinforced panel provides shape and support to the hat structure.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Lo as applied to claim 2 above, and further in view of Olivares Velasco ‘166. Carey discloses the invention substantially as claimed but doesn’t teach the reinforced panel is more rigid near a center of the reinforced panel and less rigid at distances further away from the center of the reinforced panel. Olivares Velasco teaches a hat with rigid padding panels as in Figure 18C, the panels tapering in thickness from a center of the panel toward an upper edge of the panel as shown. This reduction in thickness is expected to result in a less rigid panel. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Carey’s reinforced panel such that the panel is more rigid at a center and less rigid at distances further away from the center of the panel in that Olivares Velasco teaches a rigid panel portion that diminishes in thickness from a center toward an upper edge to provide protection to a particular portion of the wearer’s head.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Mishal (U.S. 5,901,380). Carey discloses the invention substantially as claimed. However, Carey doesn’t teach the adjustable band comprises an elastic band. Mishal teaches a hat including an adjustable band for varying the diameter of the hat cavity, the adjustable band comprising an elastic band 235 disclosed as a continuous adjustment type of band not requiring manual adjustment of the band. This band type is considered as obvious over that of Carey in both bands allow for adjustment of the hat cavity size such that it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Carey’s band to substitute the elastic band in that the elastic band will self-adjust in size based upon the wearer’s head size.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carey. Carey discloses the invention substantially as claimed, including the one or more panels made of an elastic material. However, Carey doesn’t disclose the elastic material is capable of expanding from a resting length to between 1.0 and 1.8 times the resting length.  This limitation doesn’t provide further details of the elastic material composition or other properties of the material resulting in the expansion capability. The panels are capable of expanding from a resting length to a larger length and the degree of expansion may be arrived at through routine experimentation based upon a particular end use of the hat such that the resting length of between 1.0 and 1.8 times the resting length is considered as an obvious range that varies with the type of elastic material and size of the wearer’s head when the hat is worn. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carey’s elastic material such that it is capable of expanding from a resting length to between 1.0 and 1.8 times the resting length based upon a desired fit as snug or looser on the wearer’s head. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Perry ‘183. Carey discloses the invention substantially as claimed, including a hat with a brim 44, but .
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Gomez (U.S. 5,950,241). Carey discloses the invention substantially as claimed but doesn’t teach the hanging element comprises one or more pockets and the one or more pockets houses a weight including one or more additional layers of material, or the one or more pockets further comprising a securing device configured to allow objects to be secured within the pockets, the securing device including stitching. Carey doesn’t teach the method of manufacturing a hat further comprising coupling a weight to the hanging element to facilitate the transition of the hanging element between being substantially concealed within the cavity and being substantially outside of the cavity. Gomez teaches a hat with a hanging element (drape) 20 including a pocket housing a weight 36 including one or more additional layers of material or stitching (col.7, lines 58-64). Note that the weights are inherently formed of a layer of material and are also sewn into the pocket. For claim 16, the one or more pockets include stitching to allow objects to be secured within the pockets. The weights retain the hanging element in place in the event of windy conditions. For claim 19, Carey is modified below such that the method of manufacturing a hat is considered as obvious in view of the structural details taught by Carey and Gomez teaches the additional structural steps of coupling a weight to the hanging element. Therefore, it would have been obvious to modify Carey’s hanging element to include the weight retained in a pocket since Gomez .
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carey. Carey discloses the invention substantially as claimed but doesn’t explicitly disclose a method of manufacturing a hat and the second material is selected to include a smooth material that is less elastic than the first material. Carey teaches the steps of selecting a first (fleece) material for two or more panels (panels are formed from elastic material), combining the two or more panels to form a cavity of the hat (panels are combined at seams 30), selecting a second material for a hanging element 12 based on one or more elastic properties of the first material (the second material is also elastic) and coupling the hanging element 12 with the cavity such that the hanging element is configured to transition between being substantially concealed within the cavity and being substantially outside of the cavity and be expandable parallel to a rim of the cavity.  It is noted that Carey doesn’t explicitly disclose the limitations of the preamble “A method of manufacturing a hat”; however, the preamble is considered as a statement of intended use, not a separate claim limitation and Carey meets the claimed step limitations which necessarily result in a method of manufacturing a hat. Applicant’s specification doesn’t provide types of material that are considered as smooth; however, paragraph 56 discloses a smooth material is one that is comfortable when in contact with skin and fleece is considered as a smooth material. One of ordinary skill would recognize that selecting a material for the two or more panels forming the cavity that is more elastic than the second material selected the hanging element is advantageous since the hat is intended to be worn on the head and the elastic material of the cavity would allow for fitting a range of head sizes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carey to teach a method of manufacturing a hat in that each of the steps disclosed by the method claims are taught by, or obvious over, Carey and these steps necessarily result in a method of manufacturing a hat.  

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732